Annie S. Orr died in Bussell county, Alabama, June 16, 1884, leaving a young child. June 24, 1891, Isbell was duly appointed her administrator by the probate court of that county, and on August 1,1891, he brought suit as such against Blanchard in Muscogee county, Georgia. On November 9, 1893, he resigned his office; his letters were revoked by the probate court, and on December 12, 1893, Patterson was appointed by said court administrator de bonis non of the estate of Annie B. Orr. Opon the call of the suit for trial in Muscogee superior court in January, 1894, plaintiff’s counsel moved that the name of Isbell as administrator be stricken, and the name of Patterson substituted therefor. This motion having been denied, counsel moved to continue the case for the purpose of allowing administration to be taken out in Georgia, so that a *679Georgia administrator might be made a party in place of Isbell. This also was refused, and plaintiff excepted. In the Supreme Court, on motion of counsel for plaintiff, an order was passed making Patterson, administrator, a co-party plaintiff in error.
Louis P. Garrard, for plaintiff.
Peabody, Brannon, Hatcher & Martin and Little & Wimbish, for defendant.